DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The response to notice to file missing parts entered 9/17/20 was said to have included a complete set of replacement drawings. However, the response only included figures 1-4, 6, 6a, and 7. Replacement drawings of all figures (1-11) are required. 

Claim Objections

Claims 1-11 are objected to because of the following informalities:  
Claim 1 reads “Harvesting apparatus” and should read “A harvesting apparatus”  
Dependent claims 2-11 read “A harvesting apparatus” and should read “The harvesting apparatus”
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwer (US 10076071 B2).

Regarding claim 1, Schwer discloses a harvesting apparatus, namely merger or pickup head, 
with a loadbearing frame (2) which has a longitudinal carrier (3) and crossmembers (7, 29), 
with a chassis which has wheels (6), 

one receiving member (belt conveyors 25) on a first side of the longitudinal carrier and a further receiving member on a second side of the longitudinal carrier being received in each case on a crossmember, 
with cross conveying devices which are configured as belt conveyors for conveying the received harvested crops in a cross conveying direction which runs transversely with respect to a longitudinal direction, one cross conveying device on a first side of the longitudinal carrier and a further cross conveying device on a second side of the longitudinal carrier being received on the respective crossmember, and it being possible for a transfer region (see Fig. 3-4, the area between the conveyors) for the harvested crops to be configured between the cross conveying devices which are arranged on different sides of the loadbearing frame, characterized in that, 
in the working position, the cross-conveying devices and receiving members which are arranged on the different sides of the loadbearing frame can be pivoted about in each case one pivot axis (9) which extends in the longitudinal direction, the respective pivot axis being arranged in the region of the chassis adjacently with respect to the transfer region.

Regarding claim 2, Schwer discloses a harvesting apparatus according to Claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the wheels of the chassis (see Fig. 4, 7-9).

Regarding claim 3, Schwer discloses a harvesting apparatus according to Claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged in the center between the transfer region and the respective adjacent wheel of the chassis (see Fig. 4, 7-9, 9 is arranged in the center/area between the transfer region and wheel).

Regarding claim 5, Schwer discloses a harvesting apparatus according to Claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the transfer region and the respective adjacent wheel of the chassis in such a way that a spacing of the respective pivot axis from the transfer region is greater than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis (see Fig. 4, 7-9).
Regarding claim 6, Schwer discloses a harvesting apparatus according to Claim 1, characterized by limiting devices (actuators 11) for the pivoting movement of the cross conveying devices and receiving members which are arranged on the different sides of the loadbearing frame.













Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2).

Regarding claim 4, Schwer discloses a harvesting apparatus according to Claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the transfer region and the respective adjacent wheel of the chassis 
Schwer does not disclose that a spacing of the respective pivot axis from the transfer region is smaller than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis, and is silent regarding exact dimensions or proportions between the pivot axis and the wheel.
It would be obvious to one of ordinary skill in the art to provide a spacing of the respective pivot axis from the transfer region that is smaller than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis. It has been held that changes in size and proportion require only routine skill in the art (MPEP.2144.04.IV.A).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2) in view of Lesher (US 5203154 A).

Regarding claim 7, Schwer discloses a harvesting apparatus according to Claim 6.
Schwer does not disclose wherein the respective limiting device comprises a pin which is guided in a slot.
In the same field of endeavor, Lesher discloses a limiting device (48) having a pin (49) and slot (50) to lift the device away from a ground surface. 
It would be obvious to one of ordinary skill in the art to provide the limiting device disclosed by Schwer with a pin and slot, as disclosed by Lesher, as a way of allowing the device to move away from the ground. 

Regarding claim 8, the combination discloses the harvesting apparatus according to Claim 7.
The combination does not disclose that the slot of the respective limiting device is a constituent part of the respective cross conveying device, and the pin of said respective limiting device is a constituent part of an adjacent crossmember.
It would b obvious to one of ordinary skill in the art to provide the merger disclosed by Schwer with the pin disclosed by Lesher on its crossmember and the slot disclosed by Lesher on its conveyor. It has been held that the rearrangement of parts requires only routine skill in the art (MPEP.2144.VI.C).

Regarding claim 9, the combination discloses a harvesting apparatus according to Claim 7, characterized in that the pin of the respective limiting device is a constituent part of the respective cross conveying device, and the slot of said respective limiting device is a constituent part of an adjacent crossmember (see Lesher fig. 4).

Regarding claim 10, Schwer, of the resultant combination, discloses a harvesting apparatus according to Claim 9, characterized in that the chassis can be retracted and extended relative to the loadbearing frame for the transfer of the harvesting apparatus between a working position and a headland position (see Fig. 3-4, 7-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2) in view of Fischer (US 9822836 B2).

Regarding claim 11, Schwer discloses a harvesting apparatus according to Claim 1.
Schwer does not disclose a damper between the chassis and the loadbearing frame.
In the same field of endeavor, Fischer discloses a damper (36) for returning a conveying element back into a working position after a frame has been pivoted to a different position (col. 8 lines 51-60). 
It would be obvious to one of ordinary skill in the art to provide the chassis disclosed by Schwer with a damper, as disclosed by Fischer, as a way of returning the chassis and load bearing frame back to their working positions after being rotated to other positions. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US RE26761 E teaches that conventional windrowing includes discharging crop at either one side of a conveyor, or at a central region between two conveyors.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671